Name: Commission Regulation (EC) NoÃ 641/2007 of 11 June 2007 registering a name in the Register of protected designations of origin and protected geographical indications Banon (PDO)
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  consumption;  Europe;  processed agricultural produce
 Date Published: nan

 12.6.2007 EN Official Journal of the European Union L 150/3 COMMISSION REGULATION (EC) No 641/2007 of 11 June 2007 registering a name in the Register of protected designations of origin and protected geographical indications Banon (PDO) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006 and Article 17(2) thereof, the application submitted by France to register the name Banon was published in the Official Journal of the European Union (2). (2) As no objections within the meaning of Article 7 of Regulation (EC) No 510/2006 were received by the Commission, this name should be registered, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation shall be registered. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 234, 29.9.2006, p. 2. ANNEX Agricultural products intended for human consumption listed in Annex I of the Treaty: Class 1.3. Cheeses FRANCE Banon (PDO)